Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 11 & 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. (CN 107404198).

1. Hu et al. teach:
A ground structure 5 of a driving motor 100 applied to an eco-friendly vehicle (since the vehicle is not positively recited, the vehicle that the grounding structure is intended for becomes an intended use of the ground structure…by there not being any structure that would differentiate between the prior art and applicant’s invention as to the structure needed to make the motor configured to be in an eco-friendly vehicle, the motor of the prior art is capable of being applied to an eco-friendly vehicle…Thus, the preamble has no patentable weight, see MPEP 2111.02), the ground structure comprising: 
a rotation shaft/motor shaft 4 rotatably supported by a bearing/bearing 3; 
a motor housing/shell 1 enveloping the bearing and the rotation shaft (figs 1 & 2); 
a ground structure 5 disposed in a direction in which the rotation shaft extends; and 
a cover 2 having the ground structure installed therein and connected to the motor housing (fig 1), wherein the ground structure is configured to contact the rotation shaft through a ground unit/raised portion 531, thereby grounding the rotation shaft.

    PNG
    media_image1.png
    492
    629
    media_image1.png
    Greyscale

2. Hu et al. teach:
The ground structure of claim 1, wherein the ground structure comprises: a ground housing/cover 52 connected to the cover 2, wherein the ground unit/raised portion 531 is extended from an inside of the ground housing and configured to contact the rotation shaft 4; and a spring/elastic piece 51 fixedly coupled inside the ground housing and electrically connected to the ground unit (fig above).

11. Hu et al. teach:
The ground structure of claim 1, wherein a sectional area of the ground unit is smaller than a sectional area of the rotation shaft (see fig above).


13. Hu et al. teach:
The ground structure of claim 1, wherein the ground unit is configured to contact a center of the rotation shaft (fig above).


Allowable Subject Matter
Claims 3-10, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRANCE L KENERLY/Primary Examiner, Art Unit 28321